Vanguard Diversified Equity Fund Vanguard STAR ® Fund Vanguard Target Retirement Funds Supplement to the Prospectuses and Summary Prospectuses Prospectus and Summary Prospectus Text Changes The following replaces similar text under the heading “Investment Advisor”: Portfolio Managers Michael H. Buek, CFA, Principal of Vanguard. He has co-managed the Fund since 2013. William Coleman, Portfolio Manager. He has co-managed the Fund since 2013. Walter Nejman, Portfolio Manager. He has co-managed the Fund since 2013. Prospectus Text Changes The following replaces similar text under the heading Investment Advisor : Michael H. Buek , CFA, Principal of Vanguard. He has been with Vanguard since 1987; has managed investment portfolios since 1991; and has co-managed the Fund since 2013. Education: B.S., University of Vermont; M.B.A., Villanova University. William Coleman, Portfolio Manager. He has worked in investment management since joining Vanguard in 2006 and has co-managed the Fund since 2013. Education: B.S., King’s College; M.B.A., St. Joseph’s University. Walter Nejman, Portfolio Manager. He has been with Vanguard since 2005; has worked in investment management since 2008; and has co-managed the Fund since 2013. Education: B.A., Arcadia University; M.B.A., Villanova University. CFA ® is a trademark owned by CFA Institute. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS FOFA 022013
